Plaintiff in error, hereinafter called defendant, was convicted in the county court of Payne county of the crime of possession of a still and still worm, and his punishment fixed by the jury at a fine of $50 and imprisonment in the county jail for a period of thirty days. *Page 148 
The appeal is by transcript and presents only such questions as may be raised under that proceeding.
It is contended that the information is duplicitous.
The information in substance charges the defendant with unlawful possession of a still and still worm.
In Davis v. State, 40 Okla. Crim. 231, 267 P. 674, Driggers v. State, 45 Okla. Crim. 200, 281 P. 982, and Casey v. State,48 Okla. Crim. 97, 289 P. 363, this court had under consideration the question raised on this appeal and there held similar informations sufficient.
It is also contended that it is impossible to tell from the verdict of the jury of which offense defendant was convicted.
It is sufficient answer to this contention to say that, so far as this appeal discloses, no objections were made to the reception of the verdict and no opportunity given the court to have the jury correct the verdict, even if necessary, and the other answer is that since the acts alleged in the information constitute but one offense, the verdict is sufficient to enable defendant to plead former jeopardy if the state should attempt to proceed against him again, upon the same matters.
For the reasons stated, the cause is affirmed.
DAVENPORT, P. J., and EDWARDS, J., concur.